DETAILED ACTION
The Response filed on 08/24/21 has been received. Claims 36-82 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there are no allowable generic or linking claim. Election was made without traverse.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11-12, 21, 26-27 and 35are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross et al.  (hereinafter as “Ross”).
Regarding claim 1, Ross teaches a memory module (110 in fig. 1B) comprising: a battery (see claim 24); a plurality of devices including a first memory (221 in fig. 2), a second memory (224 in fig. 2), and a controller (214 in fig. 2); and a power management integrated circuit (530 in fig. 5 and 630 in fig. 6) configured to adjust a level of a battery power, received from the 
Regarding claim 2, Ross teaches the memory module according to claim 1, wherein the battery, the plurality of devices, and the power management integrated circuit are mounted on a single module substrate (on DIMM 510 in fig. 5).
 	 Regarding claim 11, Ross teaches an electronic system (fig. 5) comprising: a module controller (host controller 508); and  a memory module (DIMM 510), the memory module comprising: a battery (see claim 24); a plurality of devices including a first memory (memory 521), a second memory (memory 524), and a controller (514); and a power management integrated circuit (530 in fig. 5 and 630 in fig. 6) configured to adjust a level of a battery power, received from the battery, and configured to supply a power supply voltage to each of the plurality of devices.  (see paragraphs 0080-0082).
Regarding claim 12, Ross teaches the electronic system according to claim 11, wherein the battery, the plurality of devices, and the power management integrated circuit are mounted on a single module substrate.  (on DIMM 510 in fig. 5).
Regarding claim 21, Ross teaches a memory module (510 in fig. 5) comprising: a battery (see claim 24); a plurality of devices including a plurality of first memories (memories 521), a second memory (a memory 524), and a controller (514); and a power management integrated circuit (530 and 630  in fig.6), wherein the power management integrated circuit is configured to receive battery power from the battery, configured to supply a power supply voltage to each of the first memories by adjusting a level of the battery power, and configured to adjust a level 
Regarding claim 26, Ross teaches the memory module according to claim 21, wherein the battery, the plurality of devices, and the power management integrated circuit are mounted on a single module substrate.  (on DIMM 510 in fig. 5).
Regarding claim 27, Ross teaches an electronic system (fig. 5) comprising:  a module controller (host controller 508); and a memory module (510), the memory module comprising: a battery (see claim 24); a plurality of devices including a plurality of first memories (memories 521), a second memory (a memory 524), and a controller (514); and a power management integrated circuit (530 in fig. 5 and 630 in fig. 6), wherein the power management integrated circuit is configured to receive battery power from the battery, configured to supply a power supply voltage to each of the first memories by adjusting a level of the battery power, and configured to adjust a level of the power supply voltage individually for each first memory based on an optimal power supply voltage information for memories.  (see paragraphs 0080-0082).
Regarding claim 35, Ross teaches the electronic system according to claim 27, wherein the battery, the plurality of devices, and the power management integrated circuit are mounted on a single module substrate.  (on DIMM 510 in fig. 5).
Allowable Subject Matter
Claims 3-10, 13-20, 22-25, and 28-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach or suggest the further limitations of he memory module according to claim 1, wherein the power management integrated circuit comprises: a plurality of voltage generators, each corresponding to one of the plurality of devices, and each configured to adjust a level of the battery power to supply a power supply voltage to its corresponding device; and a mode set unit configured to set or change modes of the voltage generators to one of an active mode, a sleep mode, and an off mode.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose power management circuits in memory system or modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/17/21

/SON L MAI/Primary Examiner, Art Unit 2827